Case 1:19-cr-00575-AMD-RLM Document 224 Filed 01/12/21 Page 1 of 3 PageID #: 1350




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------------x
  UNITED STATES OF AMERICA,
                                                                       ORDER

                              -against-                                19-CR-00575 (FB)

  RENATO BARCA, JR., et al,

                                                 Defendants.
  -------------------------------------------------------------x

  ROANNE L. MANN, UNITED STATES MAGISTRATE JUDGE:

           This Order is entered, pursuant to Federal Rule of Criminal Procedure 5(f) and the Due

  Process Protections Act, Pub. L. No 116–182, 134 Stat. 894 (Oct. 21, 2020), to confirm the

  Government’s disclosure obligations under Brady v. Maryland, 373 U.S. 83 (1963), and its

  progeny, and to summarize the possible consequences of violating those obligations.

           The Government must disclose to the defense all information “favorable to an accused” that

  is “material either to guilt or to punishment” and that is known to the Government. Id. at 87.

  This obligation applies regardless of whether the defendant requests this information or whether the

  information would itself constitute admissible evidence. The Government shall disclose such

  information to the defense promptly after its existence becomes known to the Government so that

  the defense may make effective use of the information in the preparation of its case.

           As part of these obligations, the Government must disclose any information that can be

  used to impeach the trial testimony of a Government witness within the meaning of Giglio v.

  United States, 405 U.S. 150 (1972), and its progeny. Such information must be disclosed
Case 1:19-cr-00575-AMD-RLM Document 224 Filed 01/12/21 Page 2 of 3 PageID #: 1351




  sufficiently in advance of trial in order for the defendant to make effective use of it at trial or at

  such other time as the Court may order. 1

             The foregoing obligations are continuing ones and apply to materials that become known to

  the Government in the future. These obligations also apply to information that is otherwise subject

  to disclosure regardless of whether the Government credits it.

             In the event the Government believes that a disclosure under this Order would compromise

  witness safety, victim rights, national security, a sensitive law-enforcement technique, or any other

  substantial government interest, it may apply to the Court for a modification of its obligations,

  which may include in camera review or withholding or subjecting to a protective order all or part

  of the information otherwise subject to disclosure. 2

             For purposes of this Order, the Government has an affirmative obligation to seek all

  information subject to disclosure under this Order from all current or former federal, state, and

  local prosecutors, law enforcement officers, and other officers who have participated in the

  prosecution, or investigation that led to the prosecution, of the offense or offenses with which the

  defendant is charged.

             If the Government fails to comply with this Order, the Court, in addition to ordering

  production of the information, may:

             (1)      specify the terms and conditions of such production;

             (2)      grant a continuance;


  1
      This Order does not purport to set forth an exhaustive list of the Government’s disclosure obligations.
  2
   The Classified Information Procedures Act sets forth separate procedures to be followed in the event that the
  Government believes matters relating to classified information may arise in connection with the prosecution. See
  18 U.S.C. app. 3 §§ 1 et seq.
                                                           2
Case 1:19-cr-00575-AMD-RLM Document 224 Filed 01/12/21 Page 3 of 3 PageID #: 1352




           (3)      impose evidentiary sanctions;

           (4)      impose contempt or other sanctions on any lawyer responsible for violations of the
                    Government’s disclosure obligations, or refer the matter to disciplinary authorities;

           (5)      dismiss charges before trial or vacate a conviction after trial or a guilty plea; or

           (6)      enter any other order that is just under the circumstances.

                 SO ORDERED.

  Dated:         January 12, 2021
                 Brooklyn, New York


                                                      /s/   Roanne L. Mann
                                                    ROANNE L. MANN
                                                    UNITED STATES MAGISTRATE JUDGE




                                                       3
